Filed 12/18/20 P. v. Facio CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                B302239

           Plaintiff and Respondent,                                       (Los Angeles County
                                                                           Super. Ct. No. KA119202)
           v.

CESAR EFREN FACIO,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Robert Serna, Judge. Affirmed.
     Catherine White, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Scott A. Taryle and Viet
H. Nguyen, Deputy Attorneys General, for Plaintiff and
Respondent.
 ______________________________________________________

                       INTRODUCTION
       El Monte Police Department Officer Craig Montierth
found appellant Cesar Efren Facio, a felon, asleep in his car
at a traffic light, and arrested him for possession of a gun on
his car’s front passenger seat. In his initial interview with
Officer Montierth, appellant implied the gun had been left
behind by Maria Davila, a passenger from the night before
who had exited his car while he was asleep. After being
charged with unlawful possession of the gun, appellant told
his appointed trial counsel he believed Davila had been
responsible for the gun’s presence. Over the next seven
months, appellant’s counsel asked him for information that
would help her locate Davila, but he was unable to supply
any. At the trial readiness hearing (one week before trial),
appellant informed his counsel he had learned Davila was
dead. He suggested his counsel investigate a defense that
the gun had been planted by Officer Montierth, rather than
left behind by Davila. Specifically, he suggested his counsel
file a Pitchess motion to obtain Officer Montierth’s personnel
records.1 His counsel declined.


1    Pitchess v. Superior Court (1974) 11 Cal.3d 531.




                               2
       A week later, on the day set for trial, appellant made a
Marsden motion to discharge and substitute his appointed
counsel.2 He raised several complaints about his counsel’s
performance, including her failure to file a Pitchess motion.
His counsel explained she had not filed a Pitchess motion
because she had limited her investigation to the defense
suggested by appellant himself, viz., that Davila had left the
gun in the car. Appellant failed to respond to his counsel’s
explanation, instead merely renewing an unrelated
complaint. The trial court denied the Marsden motion. At
trial, appellant’s counsel argued there was reasonable doubt
whether Davila was responsible for the gun’s presence,
emphasizing that appellant’s testimony concerning Davila
was consistent with his initial statement to Officer
Montierth immediately after he awoke in his car. The jury
convicted appellant.
       On appeal, appellant contends the trial court abused
its discretion by denying his Marsden motion. He concedes
his counsel acted reasonably in the seven months between
their first meeting and the trial readiness hearing, but
argues the court should have recognized his counsel was
unconstitutionally ineffective for failing to file a Pitchess
motion when he suggested doing so in response to Davila’s
reported death. The People argue defense counsel’s decision
to forgo filing a Pitchess motion was reasonable because,
inter alia, “Officer Montierth’s confidential personnel records

2    People v. Marsden (1970) 2 Cal.3d 118.




                              3
was [sic] not material [to] . . . appellant’s claim that Davila
left the gun in the car.”
       Agreeing with the People, we affirm. Nothing in the
record before the trial court contradicted the court’s implied
finding that counsel reasonably declined to file a Pitchess
motion because Officer Montierth’s personnel records were
immaterial to the defense that Davila left the gun behind,
which counsel reasonably selected as her trial strategy in
reliance on appellant’s statements. Because appellant failed
to make a substantial showing that his counsel’s continued
representation was likely to be constitutionally inadequate,
the trial court acted within its discretion in denying the
Marsden motion.

                FACTUAL BACKGROUND
      A. Pretrial Proceedings
      In the early morning of September 14, 2018, at a traffic
light in El Monte, appellant fell asleep at the wheel of his car.
He was awakened by Officer Montierth and arrested for
possession of a gun on the front passenger seat. Denying
that he had ever possessed or been aware of the gun,
appellant told the officer that Maria Davila, whom he had
met through a program of an unspecified nature, had been
seated in the passenger seat when he fell asleep, implying
she had left the gun behind while he was asleep. According
to Officer Montierth’s arrest report, the police department
contacted appellant’s probation officer in an unsuccessful




                               4
attempt to obtain information about the program through
which appellant had reportedly met Davila.
      On February 6, 2019, the People charged appellant
with possessing a firearm as a felon (Pen. Code, § 29800,
subd. (a)(1)), and alleged that he had a prior strike
conviction (id., §§ 667, subd. (d), 1170.12, subd. (b)). The
same day, appellant first met his trial counsel, with whom
he shared his belief that Davila had left the gun in his car.
Over the next seven months, appellant’s counsel asked
appellant for information that would help her locate Davila,
but he was unable to supply any.
     On September 12, 2019 (one week before the trial date),
the court held a trial readiness hearing, and the parties
announced they were ready for trial. The same day,
appellant informed his counsel for the first time that he had
learned -- from a previously undisclosed source -- that Davila
had recently died. Appellant then raised, for the first time,
the possibility that Officer Montierth had planted the gun in
his car. Appellant suggested that his counsel seek Officer
Montierth’s personnel files by means of a Pitchess motion.
She declined.

     B. Marsden Hearing
     On September 19, 2019 (the date set for trial),
appellant informed the court he wanted to discuss issues he
had with his counsel, and the court held a Marsden hearing.
When invited by the court to share his concerns, appellant
responded, “That I have zero -- since the beginning of the




                              5
thing, of the trial, I had asked [defense counsel] can you file
this motion, that motion and she didn’t want to file it. I told
her she can file a Pitchess motion on an officer and she could
file a motion to suppress the evidence. If she could get the
fingerprints of [sic] the gun that, you know, that I know the
gun wasn’t mine. And she didn’t want to do none of that. [¶]
As far as my discovery, she didn’t want to give me my
discovery. And, you know, I think like she had confused --
she had confused my case with another case. . . . She said
there was a 911 call that was made and I said there was
never a 911 call made. So I find all these things out. Since
day one she told me I didn’t have a chance of beating this
case.” When asked if he wanted his counsel to continue
representing him, he said no and commented, “I know she’s a
good attorney but she’s not helping me get like -- get what
I’m asking for. [¶] . . . [¶] I told her like, you know, I know
she has a lot of cases. Why can’t I get the discovery and the
things so I can probably help her out.”
       When invited by the court to respond, appellant’s
counsel noted she had 25 years of experience as a criminal
defense lawyer (in addition to at least five years of practice
experience in another field). She addressed appellant’s
complaint about her decision not to file a Pitchess motion as
follows:

     “He said from the very beginning he’s been telling
     me that I need to file a Pitchess motion. That is
     absolutely and unequivocally incorrect. [¶]
     [Appellant] has maintained a defense to this




                              6
charge that had absolutely nothing to do with the
thought or the idea of a Pitchess motion from the
very beginning of when I met him on this case.
My first meeting with [appellant] was on
February 6 of 2019. . . . [¶] . . . [¶] And
[appellant] has began his conversation with me
that [sic] his defense was that there was someone
else in the car with him and that individual, he
gave the name to me and told me that individual
left the car and left the items that were found in
the car when the police came there. [¶] We
immediately began trying to get information from
[appellant] as to where we might find that
individual. He had absolutely no information
whatsoever to offer. [¶] I indicated to him that in
the police report, the police even contacted his
probation officer to try to get information on the
program that he claimed he met this individual
at. They had absolutely no information on this
individual. [¶] Every time he came to court, I
asked him for that information. He never had it.
I called him, made attempts to contact him via
telephone. I did reach his mother who was
Spanish-speaking to who [sic] took my phone
number down. [Appellant] finally called me back
and said, ‘My mom wrote the wrong number
down and I couldn’t reach you.’ So he’s never
come to court with any of the information that
I’ve asked him for. [¶] Finally, on the date of
readiness, which was . . . September 12, . . .
[appellant] came to court and on that date we had




                        7
     a conversation and he then said to me about the
     individual that we’ve been looking for for eight
     months,[3] he says, ‘Oh, I found out -- I went to
     her sister’s house and she’s dead.’ [¶] I said, ‘You
     went to her sister’s house? You had an address?
     You know where her sister lives?’ Like I’ve been
     trying to get information to find this person. He
     said, ‘Oh, no, no, I didn’t know where she lived.
     But I even have all this other information. I have
     a card from her funeral.’ I said, ‘Well then, bring
     it here.’ He said he left it at home. [¶] Then he
     says how do I know that the officer didn’t put the
     gun in the car? I said we don’t know. I said,
     ‘Why are you saying that now? You’ve been
     saying all along who left it there.’”

      Appellant’s counsel proceeded to address appellant’s
complaints that she had not given him copies of materials
produced in discovery, and that she had momentarily
confused his case with another case. She then informed the
court that appellant had additionally complained to her on
the basis of mistaken beliefs about the law, viz., beliefs that
(1) the People could not prosecute him for possession of the
gun without fingerprint evidence, and (2) the court was
required to dismiss his prior strike because of the strike’s
age. She had informed appellant that he was mistaken, but
that he had the option to seek self-representation if he

3    Seven months, not eight, passed between appellant’s first
meeting with his trial counsel in February 2019 and the
September 2019 readiness and Marsden hearings.




                               8
believed he better understood the law. She noted she had
negotiated “several [plea] deals,” including one “which
included [appellant] not admitting to any strike and
receiving two years with half time.” She had also
unsuccessfully requested suspended time, after which
appellant erroneously complained that she had not
requested it. She concluded, “So [appellant]’s claims are
based solely on the fact that I’m not giving him the answers
that he wants. [¶] [Appellant] said that I told him that he
can’t beat the case. I told him, ‘That’s my advice as your
lawyer. I tell you how I assess the case and what the
evidence is against you . . . . [B]ased on all of that, I do not
think that you will win this case.’ . . . I still maintain that
position. . . . However, I will give him a trial, and I will do
my absolute best for him, as I do with every single client
that I have.”
       When invited by the court to respond, appellant
renewed his complaint that his counsel had told him “from
day one” that he would lose the case. In response to an
inquiry from the court, he confirmed there was nothing else
he wanted to say.
       The court told appellant his counsel properly had
shared her honest opinion about his chance of success at
trial, and properly had pointed out his mistaken beliefs
about the law. The court continued:

     “And then as far as filing the motions, again,
     that’s why you have an attorney. The attorney is
     the one that determines the appropriate motions




                                9
     to file and she’s entirely correct. Depending on
     what your defense is, I don’t know what you think
     typically happens in cases. Attorneys are bound
     by ethical obligations and if there’s a motion that
     is effectively a false motion, they can’t file it. And
     if your defense is -- I don’t need to get into the
     details of what it is. If your defense is a certain
     thing and that motion doesn’t apply to it, they
     have an ethical obligation not to file a motion
     based on something that’s not true. [¶] And then
     again, the last point I’ll address is, again, it
     sounds like she’s -- she was asking you from early
     on to provide whatever witness it was, whatever
     information you had. It doesn’t sound like you’re
     saying anything is different than what she said.
     She kept on asking you for address, phone
     numbers, whatever it is, apparently you weren’t
     able to provide it until you told her that some
     person, whoever it was, was suddenly dead. So it
     sounds like she was asking you. You’re the one
     who has the information. You’re the one who
     needed to provide it.”

      Expressing confidence that defense counsel’s
representation would be adequate to ensure a fair trial, the
court denied the Marsden motion.

      C. Trial
      At trial, Officer Montierth testified that on September
14, 2018, around 2:45 a.m., he saw a car stopped between
two lanes at a traffic light. He looked inside the car and saw
appellant asleep in the driver’s seat. Approaching the car,




                              10
he saw a gun on the front passenger seat. He determined
the gun was loaded and functional. He also saw an open can
of beer in the car, but he did not smell alcohol on appellant.
During his initial interview of appellant, appellant claimed
Davila had been a passenger in his car when he fell asleep.
      Consistent with his initial statement to Officer
Montierth, appellant testified that Davila had been a
passenger in his car when he fell asleep.4 When he awoke,
Davila was gone. He had neither possessed the gun nor
known of its presence. He had not been drinking alcohol.
The parties stipulated that appellant had a prior felony
conviction.
      The prosecutor argued the elements of the felon-in-
possession charge were satisfied by Officer Montierth’s
testimony and the stipulation regarding appellant’s prior
felony conviction. Appellant’s counsel argued the


4      On cross-examination, appellant provided additional
details regarding Davila’s alleged presence in his car. He
testified he had met Davila two months before his arrest, through
weekly meetings held by a program of an unspecified nature.
Around 1:30 a.m. on September 14, 2018, he completed a 10-hour
shift as a forklift driver in Compton, then set out for his sister’s
house in Rosemead. His chosen route passed by Union Station,
where he happened upon Davila, who flagged him down and
requested a ride to El Monte. He agreed to give her a ride as far
as his own destination, Rosemead. However, he unintentionally
“passed the exit” for Rosemead and therefore ended up in El
Monte. He fell asleep at the El Monte intersection where Officer
Montierth found him.




                                11
prosecution had failed to prove beyond a reasonable doubt
that appellant knew there was a gun in his car. She argued
there was a reasonable doubt whether Davila had left the
gun in the car without appellant’s knowledge, relying on
appellant’s testimony that Davila had been present in the
car and departed while he was asleep. She argued Davila’s
presence was corroborated by Officer Montierth’s testimony
that there was an open can of beer in the car, reminding the
jury that appellant had denied drinking alcohol, and that the
officer had acknowledged appellant did not smell of alcohol.
She noted the absence of physical evidence linking appellant
to the gun. She emphasized that appellant’s account of
Davila’s presence and departure was consistent with his
initial statement when woken by Officer Montierth,
commenting, “[I]t usually takes me a little bit longer to
conjure up a story if I’m going to make one [up] coming out of
a dead sleep. . . . But he told them that night, right then and
there. Nothing to suggest he lied.” In rebuttal, the
prosecutor challenged the credibility of appellant’s account
on various grounds.
      The jury convicted appellant of the felon-in-possession
charge, and appellant subsequently admitted the prior-strike
allegation. After denying appellant’s motion to dismiss the
strike, the trial court sentenced appellant to a term of four
years in prison (the middle term of two years, doubled under
the three strikes law). Appellant timely appealed.




                              12
                         DISCUSSION
      Appellant contends the trial court abused its discretion
by denying his Marsden motion. He concedes his counsel
acted reasonably in the seven months between their first
meeting and the trial readiness hearing, but argues the
court should have recognized his counsel was
unconstitutionally ineffective for failing to file a Pitchess
motion when he suggested doing so in response to Davila’s
reported death. The People argue defense counsel’s decision
to forgo filing a Pitchess motion was reasonable because,
inter alia, Officer Montierth’s personnel records were
immaterial to appellant’s claim that Davila had left the gun
in the car.

      A. Principles
      Our review requires two levels of deference to the
decisions made by both the trial court and defense counsel.
First, a trial court’s denial of a Marsden motion is reviewed
for error under the “deferential” abuse of discretion standard.
(People v. Jones (2003) 29 Cal.4th 1229, 1245.) Second, “[i]n
measuring counsel’s performance, the United States
Supreme Court has cautioned that judicial scrutiny ‘must be
highly deferential. . . . [A] court must indulge a strong
presumption that counsel’s conduct falls within the wide
range of reasonable professional assistance; that is, the
defendant must overcome the presumption that, under the
circumstances, the challenged action “might be considered
sound trial strategy.” [Citation.] There are countless ways




                              13
to provide effective assistance in any given case. Even the
best criminal defense attorneys would not defend a
particular client in the same way.’” (In re Andrews (2002) 28
Cal.4th 1234, 1253-1254 (Andrews).)
      A Marsden motion should be granted “‘“if the record
clearly shows that the appointed counsel is not providing
adequate representation or that defendant and counsel have
become embroiled in such an irreconcilable conflict that
ineffective representation is likely to result.”’” (People v.
Streeter (2012) 54 Cal.4th 205, 230 (Streeter).) “‘A defendant
does not have the right to present a defense of his own
choosing, but merely the right to an adequate and competent
defense. [Citation.] Tactical disagreements between the
defendant and his attorney do not by themselves constitute
an “irreconcilable conflict.”’” (People v. Jackson (2009) 45
Cal.4th 662, 688.) “‘A trial court should grant a defendant’s
Marsden motion only when the defendant has made “a
substantial showing that failure to order substitution [of
counsel] is likely to result in constitutionally inadequate
representation.”’” (Streeter, supra, 54 Cal.4th at 230.)
      Defense counsel has a duty “to make reasonable
investigations or to make a reasonable decision that makes
particular investigations unnecessary.” (Andrews, supra, 28
Cal.4th at 1254.) “‘[W]hat investigation decisions are
reasonable depends critically on’” information supplied by
the defendant. (In re Crew (2011) 52 Cal.4th 126, 148.)
Counsel’s performance in investigations must be measured
under the deferential standards set forth above. (See




                             14
Andrews, supra, 28 Cal.4th at 1254 [“‘a particular decision
not to investigate must be directly assessed for
reasonableness in all the circumstances, applying a heavy
measure of deference to counsel’s judgments’”]; Cullen v.
Pinholster (2011) 563 U.S. 170, 197 [courts owe “‘a heavy
measure of deference’” to defense counsel’s decisions that
particular investigations are unnecessary because “another
strategy is in order”]; Burkoff & Burkoff, Ineffective
Assistance of Counsel (2020) Pretrial investigation or
research § 6:33 [“In light of the wide range of conduct which
can be defined as reasonable strategy, courts are generally
reluctant to find ineffective assistance based on inadequate
investigation . . . absent a complete failure of counsel to
conduct pretrial preparation”].) Under those standards,
“valid strategic choices are possible even without extensive
investigative efforts.” (Andrews, supra, 28 Cal.4th at 1254.)
“Whether or not counsel could have undertaken a more
thorough investigation, ‘“[w]e address not what is prudent or
appropriate, but only what is constitutionally compelled.”
[Citation.]’” (Id. at 1261.)

     B. Analysis
     The trial court acted within its discretion in denying
appellant’s Marsden motion, as appellant failed to make a
substantial showing that his counsel’s continued
representation was likely to be constitutionally inadequate.
Appellant’s complaint that his counsel had declined to file a
Pitchess motion did not show he and his counsel had become




                             15
embroiled in such an irreconcilable conflict that ineffective
representation was likely to result. As appellant
acknowledges on appeal, “[a] defendant’s complaint about
counsel’s failure to file a Pitchess motion implicates an
attorney’s tactical decisions.” A tactical disagreement does
not constitute an irreconcilable conflict. (People v. Jackson,
supra, 45 Cal.4th at 688.) Moreover, the court had reason to
doubt the sincerity of appellant’s complaint concerning a
Pitchess motion, given that he made the complaint only on
the eve of trial (over seven months after he first met his
counsel), and that he failed to respond to her explanation for
declining to file a Pitchess motion, instead merely renewing
his complaint that she believed a jury would convict him.
(See People v. Whitt (1990) 51 Cal.3d 620, 659 [defendant’s
delay in expressing dissatisfaction with counsel gave trial
court “reasonable grounds to question the sincerity of his
current criticisms”]; People v. Lewis and Oliver (2006) 39
Cal.4th 970, 1033-1034 [trial court reasonably viewed
defendant’s midtrial Marsden motion “as a last-ditch effort
to delay the jury verdict, and as having little bearing on the
attorney-client relationship”].) Thus, appellant did not show
the existence of any irreconcilable conflict likely to result in
ineffective representation.
      Nor did appellant otherwise show that his counsel’s
continued representation was likely to be constitutionally
inadequate. Appellant concedes his counsel acted
reasonably in declining to file a Pitchess motion during the
seven months between their first meeting and the trial




                              16
readiness hearing, in reliance on appellant’s representations
concerning Davila (whom his counsel “diligently” attempted
to locate). (See In re Crew, supra, 52 Cal.4th at 148
[reasonableness of defense counsel’s investigation decisions
depends critically on information supplied by defendant].)
We reject appellant’s contention that his report of Davila’s
death, made one week before trial, was such a dramatic
change in circumstances as to transform a previously
reasonable strategy into a violation of professional norms.
Though appellant argues his report left his counsel with only
an “uncorroborated” defense theory, his counsel properly
emphasized at trial that his testimony concerning Davila
was corroborated by his identical statement to Officer
Montierth immediately after he awoke in his car.5 “Counsel
was entitled to formulate a strategy that was reasonable at
the time and to balance limited resources in accord with
effective trial tactics and strategies.” (Harrington v. Richter
(2011) 562 U.S. 86, 107.) The trial court reasonably
concluded appellant’s counsel did just that.
      Appellant fails to cite any case finding an abuse of
discretion in the denial of a Marsden motion premised on
counsel’s allegedly inadequate investigation. Though he
cites non-Marsden cases finding inadequate investigation,

5     Appellant’s counsel additionally urged the jury to find
appellant’s testimony credible on the ground that Davila must
have been responsible for the open can of beer in the car, as
appellant denied drinking and Officer Montierth acknowledged
appellant did not smell of alcohol.




                              17
the courts in those cases faulted defense attorneys for failing
to act on information in their possession from which they
should have expected further investigation to yield useful
evidence. (See In re Thomas (2006) 37 Cal.4th 1249,
1262-1263 [defense counsel mounted defense that
defendant’s alleged victims were killed by third party, based
on testimony of single witness found in one community, but
failed to search second community for corroborating
witnesses, despite knowing or having strong reason to
suspect victims and their alleged killer belonged to second
community]; In re Lucas (2004) 33 Cal.4th 682, 730-731
[defense counsel failed to investigate defendant’s social
history, despite possessing information suggesting such
investigation could produce evidence “strongly supportive of
both” counsel’s chosen mitigation strategy (stressing
defendant’s drug dependency at time of crimes) and
potentially complementary strategy (stressing defendant’s
abusive childhood)]; Wiggins v. Smith (2003) 539 U.S. 510,
525-526 [social service records in defense counsel’s
possession disclosed leads for investigation into mitigating
evidence of defendant’s personal history, but counsel failed
to pursue those leads]; People v. Mozingo (1983) 34 Cal.3d
926, 932 [file in defense counsel’s possession contained
“‘significant material which would alert a reasonably
competent attorney to investigate possible mental defenses,’”
but counsel “‘paid little attention’” to file and declined to
investigate such defenses].) Here, no evidence in the trial
court record should have led appellant’s counsel to expect




                              18
that an investigation into Officer Montierth’s personnel files
would bear fruit.6
      On this record, we conclude appellant’s counsel
permissibly decided to forego a motion seeking Officer
Montierth’s personnel files in light of her continued pursuit
of a defense to which the personnel files were immaterial -- a
defense that appellant had suggested in his statements to
counsel, and that was corroborated by his initial statement
to the officer. “Whether or not counsel could have
undertaken a more thorough investigation,” the trial court
was required to ‘“address not what [was] prudent or
appropriate, but only what [was] constitutionally
compelled.”’” (Andrews, supra, 28 Cal.4th at 1261.) In
making his eve-of-trial complaint about his counsel’s
decision, and failing to respond to her explanation for it,
appellant failed to make a substantial showing that his
counsel’s continued representation was likely to be
constitutionally inadequate. Accordingly, the trial court
acted within its discretion in denying appellant’s Marsden
motion. (Streeter, supra, 54 Cal.4th at 230.)

6     Appellant acknowledges that even had his counsel filed a
Pitchess motion and the trial court found the motion meritorious,
the court might have “determined there was no discoverable
information” or ordered disclosure only of information leading to
no admissible evidence. He identifies no evidence that should
have led his counsel to expect a more useful result, regardless of
the merits of the motion. We therefore decline to resolve the
parties’ dispute whether his counsel reasonably could have
believed a Pitchess motion would have lacked merit.




                                19
                     DISPOSITION
     The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                        20